PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Susan S. Langer, et al. 
Application No. 15/877,669
Filed: January 23, 2018
For: MICRO-SELF-TAXING BANKING TRANSACTION AND METHOD

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition January 26, 2022, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

The application became abandoned for failure to properly reply to a final Office action, mailed 
May 14, 2020, which set a shortened statutory period for reply of three (3) months.  A three (3) month extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on November 14, 2020.    A Notice of Abandonment was mailed on November 18, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $340.00, and the submission required by 37 CFR 1.114; (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay.

The application is being forwarded to the Technology Center Art Unit 3695 for further processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.  
 

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions